DETAILED ACTION
This office action is in response to applicant's communication filed on 04/20/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1-6 and 8-15 are amended.
Claims 16-19 are newly added.
Claims 1-19 are now pending in this application.
The previously raised objections to the Drawings are withdrawn in view of Applicant's amendments to FIG. 3.
The previously raised objections to the Specification are withdrawn in view of Applicant's amendments to paragraphs [0020, 54] of the specification.
The previously raised objections to claims are withdrawn in view of Applicant's amendments to the claims.

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but some arguments do not apply to the new combination of references being used in the current rejection, and some are not persuasive.
With respect to arguments on page 12:

“...the rates are set on a group level, where groups seem to relate to devices not to data (see page 3). Therefore, update rate and scan rate in the reference are not based on data (e.g. Pl points) requests or the timing of those requests...”. 
	PIInterface discloses in pages 3-4: “Data is read from OPC servers in groups, not as individual items. The PI OPC interface creates OPC groups for PI scan classes...When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated...”. Here, it is evident that groups are related to data/PI points, and therefore update rate and scan rate are based on data. 
	As such, the rejection of the claim is maintained.


With respect to arguments on page 12-13:
	The Examiner respectfully disagrees with the applicant’s arguments “...Therefore, changing the scan rate or update rate to be based on something (e.g. time period or time between requests) that may change second-to-second is not functionally possible for the Pl Interface”. 
	PIInterface discloses in page 4: “...When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points. The OPC server might decline the requested rate and return the update rate that it supports for that group...”. Further, the claim doesn’t explicitly recite that the time period may change second-to-second. Given these and under PIInterface teaches sampling time (scan rate) being a function of specified time period (update rate))
	As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Paragraph [0027] of the specification states “For each variable stored in the data structure, separate sampling times may be provided. However, it is also conceivable that a common sampling time is provided for all variables at which individual variable accesses are processed one after the other...”. This doesn’t is stored in a data structure along with the same read request variable or the same write request variable” as claimed. 
	For examination purposes, the examiner assumes sampling time is stored for the same read request variable or the same write request variable, but not necessarily in the same data structure as the read/write variables are stored in. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erlmann (US 2015/0189003 A1) in view of Ide (US 2018/0247178 A1) and PIInterface (OSISoft, “PI Interface for OPC DA Version 2.5.0.x”, 2014).

Regarding claim 1,
Erlmann teaches An automation device for process automation with a server containing one or more variables of the process automation, wherein the server for receiving read or write requests from a client in communication with the automation device is set up for at least one variable, the automation device being configured to: (paras [0002-03]: “...optimization of repeated write access by a client to at least one variable in a server via OPC Unified Architecture (OPC-UA). [0003] OPC Unified Architecture (OPC-UA) is a communication protocol and information model for communication between different automation components (devices)”; para [0008]: “...hardware and a method for optimizing repeated write access by a client to at least one variable in a server in a network via OPC-UA communication”; para [0037]: “FIGS.3 and 4 show repeated write access by a client 1 to a variable 2 in a server 3 in a network 4 using OPC-UA in accordance with the invention”)
specify...a time period between two read requests for a same read request variable or between two write requests for a same write request variable from the client,... (paras [0038]: “...A CreateWriteSubscription call method for repeated write access is provided on the server 3. The call method comprises the notification of an access time interval and at least one variable 2 for the repeated write access” teaches time period (“access time interval”) being specified between write requests)
...or enable write access to the write request variable in an address space of the server at the respective ... time, independent of a previous write request (paras [0042-43]: “FIG. 4 schematically shows repeated write access by the client 1 to the variable 2 in the server 3 in accordance with the invention. [0043] In order to change the value of the variable 2 during the access time interval, the client 1 transmits a value change message 17 to the server 3 via the network 4, where the value change message contains the identification number of the data structure 11 and the new value of the variable 2. The server 3 then allocates the new value to the variable 2...” teaches enabling write access to variable 2 in address space of the server (“data structure 11”) during specified time period)

Erlmann does not explicitly teach “specify, at the server, a time period between..., the server determining the time period based on receipt times of the two read requests or the two write requests; specify a sampling time for an address space in the server for the read or write request variable as a function of the specified time period; and enable read access to the read request variable in an address space of the server at the respective sampling time, independent of future read requests or enable write access...at the respective sampling time,...”

Ide teaches specify, at the server, a time period between..., the server determining the time period based on receipt times of the two read requests or the two write requests; (para [0720]: “The subset HMM of each user, for example, may be generated at a predetermined timing within one day. Further, for example, a timing at which the subset HMM request is transmitted from the client 62 of the user may be predicted, and the generation of the subset HMM for each user may be performed immediately before the timing comes. The prediction of the timing at which the subset HMM request is transmitted from the client 62 of the user may be performed, for example, on the basis of a history of the subset HMM request performed in the past” teaches the server determining time period between client requests (predetermined timing), based on receipt times of past client requests)
Erlmann to incorporate the teachings of Ide and enable Erlmann to specify time period between two requests from client, based on the receipt times of requests, as doing so would enable predicting/processing data before the next request (Ide, para [0720]).

PIInterface teaches …specify a sampling time for an address space in the server for the read or write request variable as a function of the specified time period; and (pages 3-4, sec “Reading Data from the OPC server”: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points... The update rate to which the OPC server agrees is recorded in the local PI message log file...” teaches sampling time (“scan rate”) for address space (“cache”) being a function of the specified time period (“update rate”))
enable read access to the read request variable in an address space of the server at the respective sampling time, independent of future read requests or to enable write access...at the respective sampling time,...” (pages 3-4, sec “Reading Data from the OPC server”: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...” and page 6, sec “Polled points”: ...you can configure the update rate manually (using PI ICU) ...The PI scan class offset has no effect on the OPC server, unless the interface is configured for staggered group activation and the OPC server uses the activation of the group to initiate the scanning cycle” teach enabling read access for variable/points in server’s address space (“cache”) at sampling time (scan cycle/ time/ rate, i.e, when cache is updated); It is understood that write access to the data structure/group/cache can similarly be enabled at sampling time (scan cycle/ time/ rate)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erlmann to incorporate the teachings of PIInterface and enable Erlmann to further enable read access to requested variable in the address space of the server at the respective sampling time, as doing so would enable better OPC server/client performance (PIInterface, pages 6 and 76).

Regarding claim 3, 
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Erlmann and PIInterface further teaches The automation device according to claim 1, wherein the automation device is set up in the case of a write request variable:
to store a variable value obtained in a received write request for a queried variable in a data structure; and (In Erlmann, paras [0042-43]: “FIG. 4 schematically shows repeated write access by the client 1 to the variable 2 in the server 3 in accordance with the invention. [0043] In order to change the value of the variable 2 during the access time interval, the client 1 transmits a value change message 17 to the server 3 via the network 4, where the value change message contains the identification number of the data structure 11 and the new value of the variable 2. The server 3 then allocates the new value to the variable 2 and transmits a write message 18 to the client 1, where the write message confirms that the value change has been made”)
to enable write access for the queried variable with the write request variable deposited in a data structure at the respective sampling time (In Erlmann, paras [0039-43]: “application 12 in the client 1, which wants write access to the variable 2 during an access time interval, such as 250 ms, notifies... The server 3 then creates the data structure 11 for the repeated write access to the variable 2 for the client 1, allocates a unique identification number to the data structure 11 and maintains the data structure 11 during the access time interval...” teaches write access for queried variable being enabled during the access time interval; In PIInterface, pages 3-4, sec “Reading Data from the OPC server” and page 6, sec “Polled points”: teach a data structure/group/cache containing the variable values available at sampling time (scan cycle/ time/ rate). It is understood that write access to the data structure/ cache can be enabled similarly)

Regarding claim 4, 
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Erlmann further teaches The automation device according to claim 1, 
wherein, in the case of a read or write request for a variable queried for reading or writing, the automation device is set up to include said variable in a data structure, provided that the variable is not yet present in the data structure (paras [0011-12]: “...the server therefore provides a data structure for a client, which data structure can be used by the client to repeatedly write values of one or more variables in the server after it has registered with the server for this purpose by calling a corresponding call method... when repeatedly writing or changing the value of a variable, the server does not need to set up a new data structure for each write access by the client, which data structure is eliminated again after the write access” teaches data structure for a variable being setup when one doesn’t exist already)

Regarding claim 5, 
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
PIInterface further teaches The automation device according to claim 1, 
wherein as a function of the specified time period, the automation device is arranged to set a sampling time period, the respective sampling time occurring at a beginning or end of the sampling time period. (pages 3-4, sec “Reading Data from the OPC server”: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...” and page 6, sec “Polled points” teach that sampling/ scanning may be done at the beginning or end of the sampling time period (“scan / cache update time period”), which is a function of the client specified time period (“update rate”))

Regarding claim 7, 
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Erlmann further teaches The automation device according to claim 1, wherein the respective sampling time is within the specified time period (pages 3-4, sec “Reading Data from the OPC server”: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...” teaches respective sampling time (“scan rate”) being within the specified time period (“update rate”))

Regarding claim 8,
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Erlmann further teaches The automation device according to claim 1, 
wherein the server of the automation device is an OPC UA server, and wherein the OPC UA server is set up for receiving OPC UA read requests or OPC UA write requests (paras [0002-03]: “...optimization of repeated write access by a client to at least one variable in a server via OPC Unified Architecture (OPC-UA)” and paras [0008, 37] teach an OPC UA server set up for receiving OPC UA write requests)

Regarding claim 9,
Claim 9 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 11,
Claim 11 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 12,
Claim 12 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 13,
Claim 13 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.


Claim 15 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 18,
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
PIInterface further teaches The automation device according to claim 1, wherein the respective sampling time is stored in a data structure along with the same read request variable or the same write request variable. (pages 3-4, sec “Reading Data from the OPC server”: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated...” teaches that sampling time is stored along with variables (points) in the data structure (group)).

Regarding claim 19,
Claim 19 recites substantially the same claim limitations as claim 18, and is rejected for the same reasons.

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Erlmann in view of Ide, PIInterface and Cavalieri (“Performance Evaluation of OPC UA”, 2010)

Regarding claim 2,
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
PIInterface further teaches The automation device according to claim 1, wherein the server is set up in the case of a read request variable: 
to enable read access for a queried variable in the address space of the server at the respective sampling time, (pages 3-4, sec “Reading Data from the OPC server”: “...The OPC server caches the most recent data. By default, the PI OPC interface reads from the cache of an OPC server. When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...” and page 6, sec “Polled points”: “Polled PI points are grouped by scan class, and, if possible, groups are read at the rate configured for scan class of the point. However, the OPC server determines its own update rate for scanning its data sources, and you can configure the update rate manually (using PI ICU)...The PI scan class offset has no effect on the OPC server, unless the interface is configured for staggered group activation and the OPC server uses the activation of the group to initiate the scanning cycle” teach enabling read access for variable/points in server’s address space (“cache”) at sampling time (scan cycle/ time/ rate, i.e, when cache is updated))
to store a variable value for the queried variable obtained by the read access in a data structure, and (“cache, group” read on ‘data structure’)

Erlmann and PIInterface teach enabling write or read access for variable/points in server’s address space, they do not expressly teach “...in the case of a future read request, to send the variable value for the queried variable stored in the data structure to a querying client, the respective sampling time being assigned so as to not coincide with the future read request.”
Cavalieri teaches ...in the case of a future read request, to send the variable value for the queried variable stored in the data structure to the querying client, the respective sampling time being assigned so as to not coincide with the future read request. (pages 4-5, sec 3.3: “...the Publish Interval  ... determines the time instants at which the Monitored Item queues... are emptied and a Notification is prepared to be sent to the Client; these Notifications are then pulled by the Client by issuing Publish Requests...” teaches enabling read access for variables stored in a data structure within server’s address space (“Monitored Item queues + Notifications...”) at sampling/publish time (“publish interval”), and sending/making available the variable value to clients in the case of future read / publish requests; Here, sampling time (“publish interval”) does not coincide with future read request (publish request), but precedes it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Erlmann and PIInterface to incorporate the teachings of Cavalieri and enable Erlmann to send variable value for queried variable stored in data structure to the querying client at a sampling time, as doing so would enable improving the overall performance of the system (Cavalieri, secs 3.3 and 4.3).

Regarding claim 6, 
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 5 above.
PIInterface further teaches The automation device according to claim 5, wherein the automation device is set up to specify a sequence of successive time periods if the queried variable is repeatedly queried, ...(pages 3-4, sec “Reading Data from the OPC server”: “... When the PI OPC interface creates a group, it specifies how often the cache values for the points in that group are to be updated. The requested update rate is usually the same as the scan rate for the points...” and page 6, sec “Polled points”: “Polled PI points are grouped by scan class, and, if possible, groups are read at the rate configured for scan class of the point...” teach sequence of successive time periods to query a variable being setup)

PIInterface doesn’t expressly teach “...wherein a separate sampling time period is specified for each time period”
However, Cavalieri teaches ...wherein a separate sampling time period is specified for each time period (pages 2-3, sec 2.2: “...The sampling interval defines the rate at which the server checks Variable Values for changes or defines the time the aggregate get calculated. The sample rate defined for a Monitored Item may be faster than the publishing rate of the Relevant Subscription; for this reason, the Monitored Item may be configured to queue a certain number of data produced by the Monitored Items....”, pages 4-5, sec 3.3: “...the Publish Interval  ... determines the time instants at which the Monitored Item queues... are emptied and a Notification is prepared to be sent to the Client; these Notifications are then pulled by the Client by issuing Publish Requests...” and page 7, sec 4.3: “For each variable, a Monitored Item has been associated and configured to subscribe for data changes of the same variable; the sampling interval has been set equal to the relevant production period... Different values of Publish Interval have been considered ranging from 5ms to 250 ms. The Publish Request interval ( on the client side) has been fixed to 0.8*Publish Interval...” teaches different sampling times (“publish interval”) specified as a function of each time period (“Publish Request interval”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Erlmann and PIInterface to incorporate the teachings of Cavalieri and enable Erlmann to specify a separate sampling time period for each time period, as doing so would enable improving the overall performance of the system and supporting a variety of variables with different production periods (Cavalieri, secs 3.3 and 4.3).

Regarding claim 10,
Claim 10 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 14,
Claim 14 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erlmann in view of Ide, PIInterface and McCanne (US 2004/0215746A1).

Regarding claim 16,
Erlmann as modified by Ide and PIInterface teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Ide further teaches The automation device according to claim 1, wherein one receipt time of the receipt times of the two read requests or the two write requests is a predicted receipt time, the predicted receipt time being predicted based on learning using past client requests, and (para [0720]: “...timing at which the subset HMM request is transmitted from the client 62 of the user may be predicted... The prediction of the timing...may be performed, for example, on the basis of a history of the subset HMM request performed in the past. For example, for the timing of the subset HMM request, a histogram may be generated for each day of week or each time zone in which there is the request, and the subset HMM may be generated, for example, immediately before the day of week or the time zone in which the frequency of the request exceeds a threshold value” teaches prediction of receipt time of requests from client, by learning from/analyzing historical requests)

Ide teaches that a history of client requests are accessible by server (para [0720]), and Erlmann teaches data structure on server being used to store variable values, but they don’t expressly teach ...wherein the past client requests are stored in a query data structure.
McCanne teaches ...wherein the past client requests are stored in a query data structure. (para[0148]: “One approach to the learning algorithm is to adopt a “literal” model, where every transaction is recorded in a data structure that models pair-wise relationships between subsequent transactions. Transaction prediction works by modeling client-server transactions as a sequence of requests from one or more clients and attempts to predict future requests from the present and past observed requests...” teaches predicting future requests based on past client requests/ transactions recorded/stored in a data structure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Erlmann and Ide to incorporate the teachings of McCanne and enable Erlmann to store past client requests in a data structure, as doing so would enable predicting future requests (McCanne, para [0148]).

Regarding claim 17,
Claim 17 recites substantially the same claim limitations as claim 16, and is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145